[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION RE: MOTION TO REOPEN JUDGMENT (#111)
Defendants Jeanette Owen, Edmond Owen, and Nicholas Owen assert that a good defense existed at the time a default judgment entered against them in this case on June 24, 2002, and move, pursuant to General Statutes § 52-212, to open the judgment. Because this court concludes that a disciplinary nonsuit entered in a prior case does not preclude further litigation of the same claim, the court denies the motion to open the judgment.
The defendants claim that a prior suit brought by the plaintiff against them should be accorded res judicata effect. In the prior suit, LibertyMutual Savings Bank, F.S.B. v. Jeanette Owen et al, judicial district of Fairfield, Docket No. CV95 032 85 80, the court file notes that the following event occurred on June 10, 1999: nonsuit against the plaintiff for failure to appear at trial per Judge Mottolese. There is no indication that the nonsuit was other than a disciplinary nonsuit. Disciplinary nonsuits and disciplinary dismissals are not adjudications on the merits. They are not treated as res judicata. Milgrim v. Delucia,195 Conn. 191, 194-95, 487 A.2d 522 (1985); Schon v. Berg, judicial district of Hartford at Hartford, Docket No. 01-08004212S (May 29, 2001B.K. v. Norwalk Board of Education, judicial district of Danbury, Docket No. 98-033203S (February 16, 2001). The defendants have not shown that a good defense existed at the time judgment was entered. Accordingly, the motion to open is denied.
THIM, J. CT Page 11695